Citation Nr: 1819187	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple joints (cervical and thoracolumbar spine).


REPRESENTATION

The Veteran represented by:     Deana Adamson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 

INTRODUCTION

The Veteran served honorably on active duty from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified at a videoconference hearing in before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

In February 2017 and December 2017, the Board remanded the claim for further development. A review of the claims file shows that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App.141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The evidence of record shows that the Veteran's arthritis of multiple joints (cervical and thoracolumbar spine) is not related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for Veteran's arthritis of multiple joints (cervical and thoracolumbar spine) have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current arthritis in multiple joints (cervical and thoracolumbar spine) is related to service.  Specifically, the Veteran contends that in 1983, the following happened: "I worked as an electronic warfare technician ...There are lead shields that were supposed to go over to transmit antennas and there was no lead shield on this pod that we were hooking up and I was leaning on the transmit antenna...and I was microwaved.  It burned my arm and my insides..."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service, if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, here the Veteran did not serve during a period of war, but rather during peace time, and therefore this presumption is not applicable to the Veteran.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The first prong of service connection is evidence of a current disability. Shedden, supra.  The Veteran has been diagnosed with degenerative joint disease of the lumbar spine and the cervical spine.  Therefore, the first prong of service connection is met. Id.

The second and third prongs are whether there was an in-service incurrence or aggravation of an injury and a nexus between the claimed in-service injury and the present injury. Id.  

As explained above, the Veteran asserts that his arthritis is related to an in-service injury where he was burned.  Even though there are no reports in the Veteran's service treatment records (STRs) that correspond to such an injury, given that the Veteran has been consistent in this report, the Board finds that the second prong is established. Id.  

There are no reports in the Veteran's STRs of any complaints of arthritis.  There is one report, in November 1984, of upper and lower back pain.  The assessment was back muscle spasms.  There was no reference to any neck injury or of complaints related to the neck.  The remaining records are for acute illnesses and psychiatric consultations.  

The Veteran was afforded VA examinations on his claim.  The first examination came in June 2017.  The VA examiner noted the Veteran's history from his medical records and the Veteran's own reports.  The Veteran had a severe heat injury to his abdomen related to an antenna while working in service in 1983.  The main side effect of this was gastritis and a hernia.  Further, the Veteran was injured in a motor vehicle accident at age 8, with resulting pelvic issues and chronic low back pain.  After review of the records, the examiner noted that there is no mention of neck pain in the records and that the Veteran's lower back issues are related to his pre-service injuries.  Further, the examiner noted that while the Veteran claimed that his injuries were associated with a 1983 burn injury, the examiner could not locate these records.  

The second VA examination occurred in January 2018.  The examiner noted that the Veteran first noted complaints of neck pain came in 2009 and that the only instance of any type of back pain recorded in service was in November 1984.  

These collective examinations concluded that it is less likely than not that the Veteran's arthritis was related to service because there were no reports of arthritis in service and the complaints of arthritis came well after service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis of multiple joints because there is no nexus between the current injury and the in-service event.  Initially, the Veteran was noted have been involved in a motor vehicle accident at the age of 8, at which time he complained of back pain.  There is no entrance examination available in the STRs.  However, he was found fit for and entered active duty.  Therefore, there is no evidence that the Veteran was physically unsound at the time that entered service and the presumption of soundness at entrance onto active service will be accepted.  See 38 C.F.R. § 3.304(b) (2017).  The Board notes that the Veteran's STRs are silent as to any treatment, diagnosis, or complaints of problems specific to arthritis while in service.  There is only one record, from November 1984, that mentions upper and lower back pain, but arthritis was not indicated; instead the diagnosis was back spasms.  Relevant post-service treatment records reflect that the Veteran's first complained of neck pain in 2009, more than 30 years after service. 

The Board accords great probative weight to the VA examiners' opinions that the Veteran's arthritis of multiple joints was not incurred or a result of the Veteran's service as it is predicated a detailed review of the records, including his STRs and VA examinations.  The VA examiners' opinions, along with the explanation that the STRs do not reflect arthritis complaints in-service and that the Veteran did not complain of arthritis issues until well after service, sufficiently address the potential link between the present arthritis of multiple joints and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that arthritis of multiple joints is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's arthritis of multiple joints and service to be complex in nature. See Woehlaert, supra.  Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his arthritis of multiple joints and service.  Moreover, he has offered only conclusory statements on the same.  Further, there is no record in the Veteran's STRs of the incident to which he refers. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for arthritis of multiple joints.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis of multiple joints (cervical and thoracolumbar spine) is denied.





____________________________________________
R. FEINBERG  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


